 

 
EXHIBIT 10.3.2
PAR PHARMACEUTICAL COMPANIES, INC.


TERMS OF STOCK OPTION




This document sets forth the terms of an Option (as defined below) granted by
PAR PHARMACEUTICAL COMPANIES, INC. (the “Company”) pursuant to a Certificate of
Stock Option (the “Certificate”) displayed at the website of Smith Barney
Benefits Access®. The Certificate, which specifies the director of the Company
(who is not an employee of the Company or any Subsidiary, the “Eligible
Director”) to whom the Stock Option has been granted, other specific details of
the grant, and the electronic acceptance of the Certificate at the website of
Smith Barney, are incorporated herein by reference.


WHEREAS, the Board of Directors of the Company (the “Board”) has authorized and
approved the Par Pharmaceutical Companies, Inc. 1997 Directors’ Stock and
Deferred Fee Plan (the “Plan”), which has been approved by the stockholders of
the Company; and


WHEREAS, the Plan, in part, provides for the annual grant of an option (the
“Option”) under the Plan to the Eligible Director to purchase Five Thousand
(5,000) shares of the Company's Common Stock, par value $.01 per share (the
"Common Stock");


WHEREAS, pursuant to the Plan, the award to the Eligible Director of the Option
is subject to the terms and conditions specified on the Certificate and as set
forth in the Plan and in these Terms; and


WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
assigned to them under the Plan.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1. Incorporation of the Plan. The Option is granted pursuant to the provisions
of the Plan and the terms and definitions of the Plan are incorporated by
reference in these Terms.


2. Grant of Option. (a) Subject to the terms and conditions of the Plan, the
Company hereby grants on the date of grant (the “Date of Grant”) to the Eligible
Director the right and option (the "Option") to purchase all or any part of an
aggregate number of shares of the Common Stock of the Company (the "Option
Shares"), as specified on the Certificate and on the terms and conditions set
forth herein and therein.


(b) This Option shall not be deemed an “Incentive Stock Option” under the
Internal Revenue Code (“Code”). Accordingly, the Eligible Director acknowledges
that, under existing laws and regulations, exercise of this Option would be a
taxable event under the Code. The Eligible Director will be subject to a
withholding tax on the difference between the purchase price of the Option
Shares and their market value on the date of the taxable event. Any such tax
shall be paid to the Company by the Eligible Director within two days of receipt
of a notice from the Company specifying the amount thereof.
 

--------------------------------------------------------------------------------


 
3. Purchase Price. The price per share to be paid by the Eligible Director for
the Option Shares shall be the grant price specified on the Certificate.


4. Exercise Terms.


(a) The Option shall be exercisable in full commencing on the first anniversary
of the Date of Grant (the “Exercise Date”), provided that the Eligible Director
has not been removed “for cause”, as a member of the Board on or prior to the
first anniversary of the Date of Grant, and shall expire and not be exercisable
after 5:00 P.M. on the tenth anniversary of the Date of Grant (the “Exercise
Period”). An Option shall remain exercisable after the Exercise Date at all
times during the Exercise Period, regardless of whether the Eligible Director
thereafter continues to serve as a member of the Board.


(b) The Option may be exercised at any time or from time to time during the term
of the Option as to any or all full shares which have become exercisable in
accordance with this Section, but not as to less than 100 shares of Common Stock
unless the remaining shares of Common Stock that are so exercisable are less
than 100 shares of Common Stock. The Option price is to be paid in full upon the
exercise of the Option. The holder of an Option shall not have any of the rights
of a stockholder with respect to the shares of Common Stock subject to the
Option until such shares of Common Stock have been issued or transferred to him
upon the exercise of his Option.
 
(c) The Option may be exercised with respect to a specified number of shares of
Common Stock by written notice of exercise to the Company stating that (i) the
option price for the shares and any withholding tax due thereon will be paid to
the Company directly by a broker-dealer designated by the Eligible Director and
irrevocable instructions to such effect have been furnished by the Eligible
Director to such broker-dealer, and (ii) an advice from the broker-dealer
confirming payment to the Company will be promptly delivered to the Company. The
exercise of such Option shall be irrevocable at the time of notice to the
Company; provided, however, that the Company shall not be required to deliver
certificates for shares of Common Stock with respect to the exercise of the
Option until the Company has confirmed the receipt of good and sufficient funds
in payment of the purchase price hereof.


(d) Upon a Sale (as defined below), the Board may elect either (i) to continue
the Option without any payment or (ii) to cause to be paid to the Eligible
Director upon consummation of the Sale, a payment equal to the excess, if any,
of the sale consideration receivable by the holders of shares of Common Stock in
such a Sale (the “Sale Consideration”) over the purchase price for this Option
for each share of Common Stock the Eligible Director shall then be entitled to
acquire under these Terms. If the Board elects to continue the Option, then the
Company shall cause effective provisions to be made so that the Eligible
Director shall have the right, by exercising the Option prior to the end of the
Exercise Period, to purchase the kind and amount of shares of stock and other
securities and property receivable upon such a Sale by a holder of the number of
shares of Common Stock which might have been purchased upon exercise of the
Option immediately prior to the Sale. The value of the Sale Consideration
receivable by the holder of a share of Common Stock, if it shall be other than
cash, shall be determined, in good faith, by the Board. Upon payment to the
Optionee of the Sale Consideration, the Eligible Director shall have no further
rights in connection with the Option, the Option shall be terminated and
surrendered for cancellation and the Option shall be null and void.
 
2

--------------------------------------------------------------------------------


 
(e) “Sale” shall mean any single transaction or series of related transactions,
upon the consummation of the following events: (i) a definitive agreement for
the merger or other business combination of the Company with or into another
corporation pursuant to which the shareholders of the Company do not own,
immediately after the transaction, more than 50% of the voting power of the
corporation that survives and is a publicly owned corporation and not a
subsidiary of another corporation, or (b) a definitive agreement for the sale,
exchange, or other disposition of all or substantially all of the assets of the
Company (other than to any wholly-owned subsidiary of the Company); provided,
that a Sale shall not be deemed to have occurred if there shall be an
affirmative vote of a majority of the Board to suspend the provisions of Section
4.3 of the Plan with respect to any such event.


5. Option Non-Transferable. This Option may not be transferred by the Eligible
Director otherwise than by will or the laws of descent and distribution, or by a
Qualified Domestic Relations Order during the lifetime of the Eligible Director.
This Option may be exercised only by him (or by his guardian or legal
representative, should one be appointed) or by his spouse to whom the Option has
been transferred pursuant to a Qualified Domestic Relations Order. The Option
shall not be subject to execution, attachment or similar process, and any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Option contrary to the provisions hereof shall be null and void and without
legal effect.


6. Notice of Exercise of Option. (a) The Option may be exercised by delivery of
a written notice to the Company at its principal place of business, signed by
the Eligible Director or by such other person as is authorized to affect such
exercise. Any such notice shall (i) specify the number of shares of Common Stock
which such person then elects to purchase hereunder and (ii) be accompanied by
full payment of the total price applicable to such shares of Common Stock as
provided herein. Payment of the purchase price shall be made in U.S. dollars, by
delivery of securities of the Company, or by a combination of U.S. dollars and
securities, as provided in Section 4(c) above. In addition, prior to the
issuance of a certificate for shares of Common Stock pursuant to any Option
exercise, the Eligible Director shall pay to the Company the full amount of any
federal and state withholding or other taxes applicable to the taxable income of
such Eligible Director resulting from such exercise.


(b) Upon receipt of any such notice and accompanying payment, and subject to the
terms hereof, the Company agrees to cause to be issued one or more stock
certificates for the aggregate number of shares of Common Stock specified in
such notice registered in the name of the person exercising the Option. In the
event the Option is being exercised by any person other than the Eligible
Director, the notice shall be accompanied by appropriate proof of the right of
such person to exercise the Option.
 
3

--------------------------------------------------------------------------------


 
7. Anti-Dilution Provisions. (a) If, after the Date of Grant and prior to the
complete exercise of the Option, the outstanding shares of the Common Stock of
the Company are changed into or exchanged for a different number or kind of
shares or other securities of the Company or of another corporation by reason of
merger, consolidation, reorganization, recapitalization, reclassification,
combination of shares, stock split, or stock dividend, the Board of Directors
will, in accordance with the terms of the Plan, appropriately adjust the rights
under this Option pertaining to any unexercised portion thereof.


(b) In the event the Company is dissolved or liquidated or involved in any
merger or combination in which the Company is not a surviving corporation, the
Option shall terminate, but the Eligible Director shall have the right,
immediately prior to such dissolution, liquidation, merger or combination, to
exercise this Option, in whole or in part, to the extent that it shall not have
been exercised, without regard to the date on which the Option would otherwise
become exercisable pursuant to Section 4 hereof.


8. Representations of the Company. The Company hereby represents and warrants to
the Eligible Director that:


(a) the Company, by appropriate and all required action, is duly authorized to
enter into these Terms and consummate all of the transactions contemplated
hereunder; and


(b) the Option Shares to be issued upon the exercise of the Option, when issued
and delivered by the Company to the Eligible Director in accordance with the
terms and conditions hereof, will be duly and validly issued and fully paid and
non-assessable.


9. Representations of the Eligible Director. The Eligible Director hereby
represents and warrants to the Company that:


(a) the Company has made available to the Eligible Director a copy of all
reports and documents required to be filed by the Company with the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934 within
the last twelve months and all reports issued by the Company to its shareholders
during such period;


(b) the Eligible Director is acquiring the Option and will acquire the Option
Shares for Eligible Director's own account and not with a view towards the
distribution thereof;


(c) the Eligible Director must bear the economic risk of the investment in the
Option Shares, which cannot be sold by him unless they are registered under the
Securities Act of 1933, as amended (the "Act"), or an exemption therefrom is
available thereunder;


(d) in Eligible Director's position with the Company, Optionee has had both the
opportunity to ask questions of and receive answers from the officers and
directors of the Company and all persons acting on its behalf concerning the
terms and conditions of the offer made hereunder and to obtain any additional
information to the extent the Company possesses or may possess such information
or can acquire it without unreasonable effort or expense necessary to verify the
accuracy of the information obtained pursuant to clause (a) above; and


(e) the Eligible Director is aware that the Company shall place stop-transfer
orders with its transfer agent against the transfer of the Option Shares in the
absence of registration under the Act or an exemption therefrom as provided
herein.
 
4

--------------------------------------------------------------------------------


 
10. Restriction on Transfer of Option Shares. Anything in these Terms to the
contrary notwithstanding, the Eligible Director hereby agrees that he shall not
sell, transfer by any means or otherwise dispose of the Option Shares acquired
by him without registration under the Act, or in the event that they are not so
registered, unless (a) an exemption from the Act is available thereunder, and
(b) the Eligible Director has furnished the Company with notice of such proposed
transfer and the Company's legal counsel, in its reasonable opinion, shall deem
such proposed transfer to be so exempt.


11. Amendments to Plan; Conflicts. No amendment or modification of the Plan
shall be construed as to terminate the Option under these Terms. In the event of
a conflict between the provisions of the Plan and the provisions of these Terms,
the provisions of the Plan shall in all respects be controlling.


12. Miscellaneous.


(a) Notices. All notices, requests, deliveries, payments, demands and other
communications required or permitted to be given under these Terms shall be in
writing and shall be either delivered personally or sent by registered or
certified mail, or by private courier, return receipt requested, postage prepaid
to the parties at their respective addresses set forth below, or to such other
address as either shall have specified by notice in writing to the other. Notice
shall be deemed duly given hereunder when so delivered or mailed as provided
herein.
 

  If to Company: Par Pharmaceutical Companies, Inc.    
300 Tice Boulevard
Woodcliff Lake, NJ 07677
Attn: General Counsel
        If to Director: 
Address of Director on file with the Company

 
(b) Waiver. The waiver by any party hereto of a breach of any provision of these
Terms shall not operate or be construed as a waiver of any other or subsequent
breach.


(c) Entire Agreement. These Terms constitutes the entire agreement between the
parties with respect to the subject matter hereof.


(d) Binding Effect; Successors. These Terms shall inure to the benefit of and be
binding upon the parties hereto and, to the extent not prohibited herein, their
respective heirs, successors, assigns and representatives. Nothing in these
Terms, expressed or implied, is intended to confer on any person other than the
parties hereto and as provided above, their respective heirs, successors,
assigns and representatives, any rights, remedies, obligations or liabilities.
 
5

--------------------------------------------------------------------------------


 


(e) Governing Law. These Terms shall be governed by and construed in accordance
with the laws of the State of Delaware.


(f) Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
of or interpretation of any of the terms or provisions of these Terms.
 
IN WITNESS WHEREOF, the parties hereunto set their hands as of the date the
Certificate is accepted on the website of Smith Barney.
 

  PAR PHARMACEUTICAL COMPANIES, INC.      
Thomas J. Haughey
Executive Vice President and General Counsel
      ELIGIBLE DIRECTOR      
(Acceptance designated electronically at the
website of Smith Barney)

 
6

--------------------------------------------------------------------------------

